Carroll, J.
In May, 1910, the defendant’s intestate promised “to leave all his property at his death to the plaintiff, provided that she did work about his household and would continue to do so until his death.” It is agreed that she fully performed her part of the contract and received no compensation therefor from the defendant’s intestate; that he failed to perform his part of the contract. The plaintiff sought to recover the value of her services on a quantum meruit basis. The defendant’s intestate died on January 8, 1924.
The defendant relied on the statute of limitations. He contended that the plaintiff could not recover for services performed before January 8, 1918. Evidence was admitted of services rendered from May, 1910. The defendant’s request for the instruction, “In any event, the plaintiff can recover nothing for her services rendered the defendant’s intestate earlier than January 8, 1918,” was refused.
The case is here on a report by the trial judge. If the ruling that the statute of limitations did not apply was right and the evidence of the plaintiff’s services from May 1,1910, was admissible, the verdict for the plaintiff is to stand.
The failure by the defendant to provide for the vesting of the property in the plaintiff was a breach of the contract. Donovan v. Walsh, 238 Mass. 356, and cases cited. It is conceded that the plaintiff could not recover on the contract. Donovan v. Walsh, supra. But she could recover on the count for the value of her services rendered, even if the statute of frauds was a bar to the enforcement of the contract. There was a failure of consideration, but the plaintiff, notwithstanding this, is entitled to be compensated for the fair *415value of the services performed. Cromwell v. Norton, 193 Mass. 291. Donovan v. Walsh, supra. Dixon v. Lamson, 242 Mass. 129. The statute of limitations did not begin to run on January 8, 1918, as contended by the defendant. The intestate died January 8, 1924. At this time there was a breach of the contract. The statute of limitations did no't begin to run until the contract was broken by the failure of the intestate to comply with its terms. The plaintiff therefore can recover for the value of her services from May, 1910, to the death of the plaintiff’s intestate. Morrissey v. Morrissey, 180 Mass. 480. Cromwell v. Norton, supra. Donovan v. Walsh, supra.
The verdict for the plaintiff in the sum of $8,093.75 is to stand.

So ordered.